DeNNY, <7.
This Court held in Whitford v. Ins. Co., 156 N.C. 42, 72 S.E. 85, that since no provision had been made elsewhere designating the place of trials of actions instituted by administrators, the proper place for the trial of such actions was governed by the provisions contained in Section 424 of the Revisal (now G.S. 1-82), the pertinent part of which reads as follows: “In all other cases the action must be tried in the county in which the plaintiffs or the defendants, or any one of them reside, at its commencement . . .”
Since the plaintiff and the defendant are residents of Wilson County, such county is the proper venue for the trial of this case. Rankin v. Allison, 64 N.C. 673; Biggs v. Bowen, 170 N.C. 34, 86 S.E. 692; Smith-Douglass Co. v. Honeycutt, 204 N.C. 219, 167 S.E. 810; Lawson v. Langley, 211 N.C. 526, 191 S.E. 229, 111 A.L.R. 163.
In an action brought by a fiduciary, the personal residence of the fiduciary determines the place of venue, and not the county where he qualified. Smith v. Patterson, 159 N.C. 138, 74 S.E. 923; Biggs v. Bowen, supra; Indemnity Co. v. Hood, Comr., 225 N.C. 361, 34 S.E. 2d 204. While an executor or administrator must be sued in his official capacity in the county where he qualified, Wiggins, Admr., v. Trust Co., ante, 391, he may bring an action in the county where he resides, or in the county where the defendant resides, although neither may reside in the county in which he qualified. McIntosh, N. C. Practice & Procedure, Section 288, p. 271.
The residence of a domestic corporation for the purpose of suing and being sued is in the county in which it maintains its principal office. G.S. 1-79; Roberson v. Lumber Co., 153 N.C. 120, 68 S.E. 1064; Oil Co. v. Fertilizer Co., 204 N.C. 362, 168 S.E. 411. And the contention of the appellant that it has the right to select as the forum for the trial of this action the county where it qualified, and in which it maintains a branch office, will not be upheld. The maintenance of a branch office in Wayne County does not make the Branch Banking & Trust Company a resident of that county for the purpose of suing and being sued. G.S. 1-79.
The judgment of the court below is
Affirmed.